Exhibit 10.1

 

THIS AGREEMENT, dated as of February 24, 2014 (this “Agreement”), is made by and
between Eminence Capital, LLC on behalf of itself and certain of its affiliates
listed on Exhibit A hereto (collectively, “Eminence”), on the one hand, and The
Men’s Wearhouse, Inc., a Texas corporation (the “Company”), and Java Corp., a
Delaware corporation and a wholly owned subsidiary of the Company (“Purchaser,”
and together with the Company, “MW”), on the other hand.

 

W I T N E S S E T H:

 

WHEREAS, on January 6, 2014, MW commenced a tender offer (the “Tender Offer”) to
acquire all outstanding shares of common stock, par value $0.01 per share
(together with the associated preferred share purchase rights, the “JOSB
Shares”), of Jos. A. Bank Clothiers, Inc., a Delaware corporation (“JOSB”), for
$57.50 per share in cash;

 

WHEREAS, Eminence beneficially owns approximately 9.9% of the outstanding shares
of common stock of the Company (the “MW Shares”) and approximately 4.9% of the
outstanding JOSB Shares;

 

WHEREAS, MW has amended the Tender Offer to, among other things, increase the
offer price per share to $63.50 from $57.50  (the “Amendment”) and announced a
willingness to further increase the price to $65.00; and

 

WHEREAS, in order to induce MW to make the Amendment, Eminence has agreed to
enter into this Agreement.

 

NOW, THEREFORE, in order to carry out their intent as expressed above and in
consideration of the mutual agreements hereinafter contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby covenant and agree as follows:

 

1.                                      Proxy Solicitation.

 

(a)                                 Eminence shall, and shall cause each of its
Affiliates to, immediately cease all efforts, direct or indirect, in furtherance
of the preliminary solicitation statement filed by Eminence Capital, LLC,
Eminence GP, LLC and Ricky C. Sandler with the Securities and Exchange
Commission (the “SEC”) on November 15, 2013 (the “Solicitation Statement”) and
any related solicitation of Company shareholders in connection with the
Solicitation Statement.

 

(b)                                 Eminence hereby irrevocably withdraws its
demands for a Company stockholder list, and other Company materials and books
and records pursuant to Section 21.218 of the Texas Business Organizations Code
or otherwise, and shall promptly destroy (and, to the extent such materials may
be held by parties other than Eminence, shall cause such parties to promptly
destroy) all materials and summaries or duplicates thereof that have been
delivered to Eminence, any of its Affiliates or their respective representatives
on or prior to the date hereof; provided, however, that in the case of any
materials contained in any electronic media such destruction shall be by use of
reasonable efforts to permanently delete or remove such materials and Eminence
and other parties who have properly received such information may retain such
documents as necessary to comply with applicable regulations and internal
document retention policies as in effect on the date hereof.

 

--------------------------------------------------------------------------------


 

2.                                      Standstill.  For purposes of this
Agreement, the “Standstill Period” shall mean the period from the date of this
Agreement until the conclusion of the second annual meeting of MW’s stockholders
following the date hereof.  During the Standstill Period, so long as MW has not
materially breached this Agreement and failed to cure such breach within five
Business Days of written notice from Eminence specifying any such breach,
Eminence shall not, and shall cause each of its Affiliates not to, take any of
the following actions, directly or indirectly:

 

(a)                                 (i) solicit proxies or written consents of
stockholders, or any other person with the right to vote or power to give or
withhold consent in respect of any Voting Securities, or conduct, knowingly
encourage, participate or engage in any other type of referendum (binding or
non-binding) (other than by voting its Voting Securities in a manner that does
not violate this Agreement) with respect to, or from the holders of Voting
Securities or any other person with the right to vote or power to give or
withhold consent in respect of Voting Securities, (ii) make, or in any way
participate or engage in (other than by voting its Voting Securities in a manner
that does not violate this Agreement), any “solicitation” of any proxy, consent
or other authority to vote any Voting Securities or make any stockholder
proposal (whether pursuant to Rule 14a-8 promulgated under the Exchange Act or
otherwise), or issue any communication with respect to the Company excluded from
the definition of “solicitation” pursuant to Rule 14a-1(l)(2)(iv), with respect
to any matter, or (iii) become a participant in any contested solicitation with
respect to the Company, including without limitation relating to the removal or
the election of Company directors;

 

(b)                                 form or join in a partnership, limited
partnership, syndicate or other group, including without limitation a group as
defined under Section 13(d) of the Exchange Act, with respect to the Voting
Securities, or deposit any Voting Securities in a voting trust or subject any
Voting Securities to any voting agreement, other than solely with Eminence or
its Affiliates with respect to the Voting Securities now or hereafter owned by
them or pursuant to this Agreement;

 

(c)                                  without the prior approval of the MW Board
contained in a written resolution of the MW Board, (x) either directly or
indirectly for itself or its Affiliates, or in conjunction with any other person
or entity in which it is or proposes to be either a principal, partner or
financing source or is acting or proposes to act as broker or agent for
compensation, effect or seek, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in, or (y) except as set forth in the next
sentence, in any way knowingly support, assist or facilitate any other person to
effect or seek, offer or propose to effect, or cause or participate in, any
(i) tender offer or exchange offer, merger, acquisition or other business
combination involving the Company or any of its subsidiaries; (ii) form of
business combination or acquisition or other transaction relating to a material
amount of assets or securities of the Company or any of its subsidiaries or
(iii) form of restructuring, recapitalization or similar transaction with
respect to the Company or any of its subsidiaries. Notwithstanding the
foregoing, nothing in this Section 2(c) shall prohibit Eminence or any of its
Affiliates from presenting any potential transaction to the MW Board on a
private basis in circumstances that would not reasonably be expected to require
public disclosure by the Company or Eminence or its Affiliates at or around the
time the proposal is made; or

 

2

--------------------------------------------------------------------------------


 

(d)                                 as a result of acquiring beneficial
ownership of any Voting Securities of the Company, become a beneficial owner of
any Voting Securities of the Company which, together with all other Voting
Securities of Eminence and its Affiliates are beneficial owners, would be deemed
under Regulation 13D-G promulgated under the Exchange Act to constitute
beneficial ownership of MW Shares in excess of 10% of the issued and outstanding
MW Shares (provided that, for the avoidance of doubt, Eminence shall not be
deemed to be in breach of this paragraph (d) if it becomes the beneficial owner
of 10% or more of the issued and outstanding MW Shares as a result of a
reduction in the number of issued outstanding shares due to a stock buyback or
other similar transaction effected by the Company).

 

3.                                      Voting Agreement. Until the end of the
Standstill Period, Eminence shall cause, in the case of all shares owned of
record, and shall instruct the record owner, in the case of all MW Shares that
it or any of its Affiliates beneficially owns of but does not own of record,
directly or indirectly, as of the record date for each meeting of stockholders
(each a “Shareholder Meeting”), to be present for quorum purposes and to be
voted, at each Shareholder Meeting or at any adjournments or postponements
thereof, (a) for all of the directors nominated by the MW Board for election at
such Shareholder Meeting and (b) in accordance with the recommendation of the MW
Board on any proposals of any other stockholder of the Company that is also
proposing one or more nominees for election to the Board in opposition to one or
more nominees of the MW Board at such Shareholder Meeting.

 

4.                                      Representations and Warranties.  Each
party hereto, represents and warrants as to itself as follows:

 

(a)                                 Such party has full power, authority and
legal right to execute, deliver, perform and observe the provisions of this
Agreement, including, without limitation, the payment of all moneys hereunder.

 

(b)                                 The execution, delivery and performance by
such party of this Agreement has been duly authorized by all necessary action
under its constituent documents.

 

(c)                                  This Agreement constitutes the legal, valid
and binding obligation of such party, enforceable in accordance with its terms,
subject as to enforceability to bankruptcy, insolvency and other similar laws
affecting creditors’ rights generally and general equity principles.

 

(d)                                 No authorization, approval, consent or
permission (governmental or otherwise) of any court, agency, commission or other
authority or entity is required for the due execution, delivery, performance or
observance by such party of this Agreement or for the payment of any sums
hereunder.

 

(e)                                  Neither the execution and delivery of this
Agreement by such party, nor the consummation of the transactions herein
contemplated, nor compliance with the terms and provisions hereof, conflicts or
will conflict with or result in a breach of any of the terms, conditions or
provisions of the constituent documents of such party, or of any law, order,
writ, injunction or decree of any court or governmental authority, or of any
agreement or instrument to which such party is a party or by which it is bound,
or constitutes or will constitute a default thereunder.

 

3

--------------------------------------------------------------------------------


 

5.                                      Notices.  All notices and other
communications under this Agreement shall be in writing and shall be given (and
shall be deemed to have been duly given upon receipt) by delivery in person or
by facsimile, or by Federal Express or registered or certified mail, postage
pre-paid, return receipt requested, as follows:

 

If to the Company or Purchaser:

 

The Men’s Wearhouse, Inc.

6100 Stevenson Blvd.

Fremont, CA 94538

Attention:   Jon Kimmins

Facsimile:  (510) 657-0872

 

The Men’s Wearhouse, Inc.

6380 Rogerdale Road

Houston, Texas 77072

Attention:   Laura Ann Smith

Facsimile:  (281) 776-7150

 

with a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10016

Attention: Steven A. Seidman

Facsimile: (212) 728-9763

 

If to Eminence Capital:

 

Eminence Capital, LLC

65 East 55th Street, 25th Floor

New York, New York 10022

Attention: Ricky C. Sandler

Facsimile: (212) 418-2150

 

with a copy (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attention: Eduardo Gallardo

Facsimile: (212) 351-5245

 

4

--------------------------------------------------------------------------------


 

6.                                      Certain Definitions.  For purposes of
this Agreement, the following terms have the following meanings:

 

(a)                                 “Affiliate” shall have the meaning set forth
in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”).

 

(b)                                 “beneficial owner” as used herein shall have
the meaning given to such term in Rule 13d-3 promulgated under the Exchange Act.

 

(c)                                  “Business Day” means a day, other than
Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by law to close.

 

(d)                                 “person” or “persons” shall mean any
individual, corporation (including not-for-profit), general or limited
partnership, limited liability or unlimited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature.

 

(e)                                  “Voting Securities” as used herein shall
mean the MW Shares and any other securities of the Company entitled to vote in
the election of directors, or securities convertible into, or exercisable or
exchangeable for, MW Shares or other securities, whether or not subject to the
passage of time or other contingencies.

 

7.                                      Governing Law; Consent to Jurisdiction. 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.  In addition, each party (i) irrevocably
and unconditionally consents and submits to the personal jurisdiction of the
state and federal courts of the United States of America located in the State of
New York solely for the purposes of any suit, action or other proceeding between
any of the parties hereto arising out of this Agreement, (ii) agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from such court, (iii) waives any claim of improper venue or
any claim that the courts of the State of New York are an inconvenient forum for
any action, suit or proceeding between any of the parties hereto arising out of
this Agreement or any transaction contemplated hereby, (iv) agrees that it will
not bring any action relating to this Agreement in any court other than the
courts of the State of New York and (v) to the fullest extent permitted by law,
consents to service being made through the notice procedures set forth in
Section 5.

 

8.                                      WAIVER OF JURY TRIAL.  EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

9.                                      Severability; Liability.  Any provision
of this Agreement that is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Notwithstanding
anything contained in this Agreement to the contrary, the obligations,
representations, warranties, covenants and agreements set forth in this
Agreement of Eminence Capital, LLC and its Affiliates listed on Exhibit A are
several (and not joint and several) obligations, and none of such parties shall
have any liability for any breach of this Agreement by any such other party
hereto.

 

5

--------------------------------------------------------------------------------


 

10.                               No Waiver; Cumulative Remedies.  No party
hereto shall by any act (except by a written instrument pursuant to Section 11)
of delay, indulgence, omission or otherwise be deemed to have waived any right
or remedy hereunder or to have acquiesced in any breach of any of the terms and
conditions hereof.  No failure to exercise, nor any delay in exercising, on the
part of any party hereto, any right, power or privilege hereunder shall operate
as a waiver thereof.  No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  A waiver of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that would otherwise be available on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

 

11.                               Amendments and Waivers.  None of the terms or
provisions of this Agreement may be waived, amended or supplemented or otherwise
modified except by a written instrument executed by each party hereto.

 

12.                               Assignment; Successors and Assigns; No
Third-Party Rights.  No party may assign its rights nor delegate its obligations
under this Agreement, in whole or in part, without the prior written consent of
the other parties hereto.  Any purported assignment or delegation made without
the prior written consent of the other parties hereto shall be null and void. 
This Agreement shall be binding upon the successors and permitted assigns of the
parties hereto and shall inure to the benefit of each party and such successors
and permitted assigns.  Nothing expressed or referred to in this Agreement will
be construed to give any person other than the parties to this Agreement any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement.  This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Agreement and their successors and permitted assigns and no other
person.

 

13.                               Counterparts.  This Agreement may be executed
in any number of separate counterparts, including by facsimile, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

 

14.                               No Transfer Restrictions.  Subject to the U.S.
federal securities laws, MW agrees and acknowledged that nothing in this
Agreement shall restrict or limit the ability of Eminence and its Affiliates to
sell, transfer or otherwise dispose of any securities of the Company or JOSB at
any time.

 

15.                               Public Announcements.  The parties hereto
agree that each party shall make no public disclosure of or reference to this
Agreement or the other party without the express written consent (not to be
unreasonably withheld, conditioned or delayed) of such other party (which
consent may be delivered via e-mail).

 

6

--------------------------------------------------------------------------------


 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement on the date first above written.

 

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

 

 

By:

/s/ Douglas S. Ewert

 

 

Name: Douglas S. Ewert

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

JAVA CORP.

 

 

 

 

By:

/s/ Douglas S. Ewert

 

 

Name: Douglas S. Ewert

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

EMINENCE CAPITAL, LLC, on behalf of itself and the entities listed on Exhibit A
hereto

 

 

 

 

 

 

 

By:

/s/ Ricky Sandler

 

 

Name: Ricky Sandler

 

 

Title: Chief Executive Officer

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Eminence Partners, L.P.

 

Eminence Partners II, L.P.

 

Eminence Partners Leveraged, L.P.

 

Eminence Eaglewood Master, L.P.

 

Eminence Partners Long, L.P.

 

Eminence Fund Master, Ltd.

 

Eminence Fund Leveraged Master, Ltd.

 

Eminence Fund Long, Ltd.

 

9

--------------------------------------------------------------------------------